Citation Nr: 0807768	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  98-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
claimed as nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The veteran served on active duty from December 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1997 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
in part determined that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for a psychiatric disorder, claimed as a 
nervous condition.  This matter also comes from an appeal 
initiated from an April 2002 rating decision that denied 
service connection for PTSD.  

A January 2004 letter advised the veteran that the April 2002 
rating decision addressing PTSD to have been issued in error 
as it considered the PTSD claim to be on appeal from the 
February 1997 rating that declined to reopen a claim for 
service connection for a "nervous condition."  The veteran 
requested DRO review of this matter, and in a January 2005 
supplemental statement of the case, the DRO consolidated the 
PTSD issue with the already pending issue of a psychiatric 
disorder other than PTSD, claimed as a nervous condition.  

In October 1999, the veteran testified before a Veterans Law 
Judge at a hearing held at the VA Central Office.  The Board 
disposed of other issues on appeal and remanded this matter 
for further development in February 2000.

The Veterans Law Judge who held the October 1999 hearing has 
since left the Board.  The Board remanded this matter a 
second time in September 2005 to afford the veteran an 
opportunity for another Board hearing before an active 
Veterans Law Judge.  In February 2006, the veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO.  Transcripts of the hearings are associated with 
the claims folder.

In July 2006 the Board reopened this claim and remanded the 
matter for further development.  This case is now returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has an acquired psychiatric disorder related to 
service.

2.  The veteran was not in combat and does not have a 
diagnosis of PTSD based upon a verified in-service stressor.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
received in November 1996 for a psychiatric disorder and in 
October 2000 specifically for PTSD.  After the claim was 
denied in February 1997 and again in April 2002, a duty to 
assist letter addressing the PTSD issue on a de novo basis 
was issued by the RO in January 2002.  A duty to assist 
letter addressing a psychiatric disorder other than PTSD was 
initially issued by the RO in January 2004.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The January 2004 letter also advised him that 
the January 2002 rating decision addressing PTSD to have been 
issued in error as it considered the PTSD claim to be on 
appeal from the February 1997 rating that declined to reopen 
a claim for service connection for a "nervous condition."  
Additional VA notice was sent in August 2006 and in February 
2007.  The duty to assist letters, specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  The letters further 
addressed his claimed stressors and advised as to what 
evidence the veteran should submit to the VA to help verify 
his claimed stressors.  The claim was readjudicated and a 
supplemental statement of the case was issued on October 
2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Attempts were made to verify stressors through official 
channels.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As there was no 
stressor verification in this matter an examination is not 
necessary.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in the letter of August 2006.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted on a presumptive basis for a psychosis if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2007).  
The Board notes that 38 C.F.R. § 3.304(f) was amended 
effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007).

Service medical records revealed the veteran to have no 
complaints of psychiatric problems on his October 1967 
entrance examination's report of medical history, with a 
normal psychiatric examination shown.  The service medical 
records are likewise negative for any psychiatric problems.  
His November 1968 report of medical history in conjunction 
with a separation examination revealed that the veteran 
checked "yes" as to having had nightmares, depression or 
excessive worry and nervous trouble of any sort.  However his 
December 1969 separation examination was normal on 
psychiatric examination.

Private medical records from 1987 to 1991, include an April 
1987 record which revealed that the veteran complained of 
occasional bouts of anxiety since his wife died two years 
ago.  He cited having used Valium infrequently to treat his 
symptoms.  The records revealed him to be prescribed 30 
Valium tablets per month, to be monitored for excessive use 
throughout the rest of 1987.  A November 1988 record revealed 
complaints of a phobic disorder, described as a great fear 
and anxiety about getting up to make a presentation for work.  
He was noted to have used Valium for years.  Private 
treatment records from 1990 reflected a history of anxiety 
reactions in June 1990.  There was no diagnosis of PTSD prior 
to 1999.  

The veteran is noted to have testified in his November 1999 
hearing that he served as a mine sweeper as a combat engineer 
in Vietnam and indicated that such work was nerve racking.  
He also submitted an undated written statement that appears 
to have been received along with records date stamped in 
October 2002, and also testified in February 2006 about his 
stressors, which included witnessing another soldier 
accidentally blow his hand off in a training accident in 
Vietnam and his failure to find a land mine that later blew 
up a truck and injured the driver.  He also described being 
sent out in a dump truck at night to draw sniper fire.

Service personnel records reflect that the veteran was 
assigned to Vietnam on May 26, 1968, and on June 4, 1968 his 
duty assignment in Vietnam was "Pioneer" with the COC 15th 
Eng BN, 9th Inf Div.  He was sent home from Vietnam on June 
26, 1968 on emergency leave.  His military occupational 
specialty in service was combat engineer.

VA medical records show ongoing treatment for a diagnosed 
PTSD in 1999 and 2000 and thereafter.  The records include a 
November 1999 treatment record that diagnosed PTSD, with a 
trauma history of "mind (sic) sweeper with survivor guilt."  
He was said to have had some bouts of depression lasting 1-4 
weeks since 1971 treated by his primary doctor with Valium 
the past 15-20 years.  The veteran was noted to endorse the 
criteria for PTSD but was in denial.  Also in November 1999 
he was noted to have some Vietnam recollections after 
watching a Vietnam related TV program, but had no panic 
attacks.  He was diagnosed with PTSD with depression and 
panic attacks with agoraphobia.  Treatment records throughout 
2000 reflect treatment for PTSD, panic disorder with 
depression.  In October 2000 he was noted to meet the 
diagnostic criteria for PTSD from a checklist of symptoms and 
was assessed with PTSD, panic disorder and depression.  
Records thereafter continued to reflect endorsement of the 
criteria for PTSD.  Other VA records from 2002 throughout 
2004 continued to diagnose PTSD, as well as depression and 
panic attacks, with a history of the veteran working as a 
minesweeper noted in service, as well as his being sent out 
of Vietnam early due to his father's illness and death.  The 
treatment records from March and April of 2002 reflect 
treatment for PTSD with depression and panic attacks and in 
March 2002 he discussed being assigned to a combat engineer 
unit as a minesweeper and sent home for his father's funeral 
and because he was the lone surviving son, was reassigned to 
a Fort in Virginia.  The veteran said it was at that time he 
started having depression with sleep disturbances and cold 
sweats.  He now had depression, nightmares, hypervigilance 
and avoidance of war memories.  Of note, a May 2004 treatment 
record diagnosed PTSD, based on stressors such as his duties 
clearing booby traps as a minesweeper, witnessing an 
individual blow his hand off in a training accident, failing 
to detect a mine that blew up a truck and being placed in a 
truck to draw sniper fire.  An August 2004 treatment record 
addressed some Vietnam issues, including survivor guilt at 
being sent out of Vietnam early and his unit being overrun 
shortly after he was sent out of it.  The August 2004 
treatment record is the most recent record of treatment for 
PTSD symptoms.  

As part of the remand orders of July 2006 it was requested 
that further attempts be made to verify the veteran's claimed 
stressors.  In an undated statement sent apparently after 
this remand the veteran further addressed his stressors.  He 
discussed the incident in May 1968 located at "Bearcat" in 
Vietnam, while with the 9th infantry and 15th engineers, when 
an individual blew his hand off in a training accident.  He 
could not remember the individual's name.  Next he stated 
that while in Fort McClellan, Alabama, while with the 
Chemical training Company he was told by some servicemen 
coming back from Vietnam that they were going through 
training at Fort Mclearan at Tan Am and had an artillery 
outpost that got hit first and then the C.CO outpost got hit.  
He also discussed having been a mine sweeper in Taipan and 
thought he must have missed one mine because a truck hit the 
mine and blew up in June 1968.  He was with C. Co, 15th 
engineers at the time.  He also indicated that he believed he 
was punished for causing the truck to blow up and did not 
know how the driver fared.  He also indicated he did not know 
the name of the driver.  
 
In May 2007 the AOJ requested stressor verification from the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
The request listed stressors and dates and unit names as 
given by the veteran and included his MOS as combat engineer 
assigned to C Co. 15th Engineer at Vietnam from May 1968 to 
September 1968 and listed the stressors as having been sent 
out at night in a dump truck to draw sniper fire, as well as 
his unit being overrun after he was stateside on emergency 
leave.  The casualty name(s) were unknown and the date was 
June 1968.  Another stressor verification request sent to 
JSRRC by the AOJ in May 2007 listed the incident at Bearcat 
in Vietnam with the veteran's MOS as mine sweeper and the 
incident to include the truck blowing up after the veteran 
failed to find a land mine again taking place in June 1968 
and the casualty name was unknown.  Also the incidence of a 
claymore mine blowing a hand off was noted.  He was still 
noted to be assigned to C. Co. 15th Engineer, 9th Infantry.  A 
June 2007 response from the Defense Personnel Records Image 
Retrieval System which cited the above stressors stated that 
the evidence thus far submitted for stressor verification was 
not sufficient enough to conduct a detailed research and 
asked for the date of incident within 60 days, as well as 
location and full names of casualties and units involved.  
The reply went on to say that JSRRC must know the unit 
designation down to the lowest possible level and give 
specific dates of incidents.  Since the request was not valid 
for JSRRC purposes, it has been closed.  Another JSRRC 
response the same day advised the veteran of the same thing 
and further noted that regarding stressors of individuals 
killed in action shown at a minimum include a last name and 
give examples of stressful incidents that were detailed 
enough to be verified.  

Another AOJ request to JSRRC dated in July 2007 asked to 
verify stressors and clarified the stressor request regarding 
the incidents while the veteran was at Bearcat be assigned to 
C. Co. 15th Engineer, 9th Infantry from May to July 1968.  
Specifically the stressors included the missed mine incident 
when the veteran was a minesweeper and the truck blew up, and 
the second stressor was while he was assigned to the same 
unit but took place in Tan Am, Vietnam from July to September 
1968 when a fellow veteran blew off his hand in a training 
exercise in August 1968.  Again the JSRRC response was the 
same as the earlier responses and stated that the information 
provided was not sufficient to verify stressors.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to service connection for PTSD.  The evidence 
fails to show that the veteran experienced combat.  Attempts 
to verify his claimed stressors as discussed above, were 
proven unsuccessful and the JSRRC's response was that the 
veteran needs to provide more detailed information to include 
names of individuals he claimed to have known to have been 
injured in the above described incidents.  The veteran did 
not supply the requested information necessary to confirm his 
claimed stressors.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board finds that the veteran's claimed service related 
stressors have not been verified, with the only evidence 
suggesting exposure to such stressors coming from the veteran 
himself.  In the absence of confirmation of a stressful 
incident, which supports a diagnosis of PTSD, the diagnoses 
of PTSD contained in the record is not supported by a 
verified stressor.  See Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992), "Just because a physician or other health care 
professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the appellant 
as suffering from PTSD does not mean that the BVA was 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992). "

In conclusion, as there is no probative supporting evidence 
that a claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  Further, there is no evidence of an acquired 
psychiatric disorder, other than PTSD, related to the 
veteran's active service.  VA treatment records reflect a 
diagnosis of PTSD with depression and panic attacks.  While 
the veteran may well believe that his PTSD with other 
psychiatric symptoms is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD must be 
denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, claimed as a nervous disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


